Citation Nr: 0206190	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1960 to September 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO rating decision 
that denied service connection for diabetes.  

In a November 8, 2000 decision, the Board denied service 
connection for diabetes.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the VA Secretary filed a motion with the 
Court, requesting that the Board decision be vacated and the 
case remanded for consideration of the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000).  By a May 2001 order, the Court granted the motion, 
and the case was subsequently returned to the Board.  By an 
October 2001 letter, the Board gave the veteran an 
opportunity to submit additional evidence and argument, but 
none was submitted.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for diabetes, and evidence relevant to the claim has been 
properly developed.  

2.  Diabetes was not present during active service or for 
many years later, and it was not caused by any incident of 
service.  


CONCLUSIONS OF LAW

1.  The notice and duty to assist requirements of the VCAA 
have been met with respect to the veteran's claim for service 
connection for diabetes.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  

2.  Diabetes was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Air Force from 
January 1960 to September 1963.  A December 1959 medical 
examination for enlistment was normal in all pertinent 
respects; he had 20/200 vision, correctable to 20/20, 
bilaterally.  He went to an optometrist in January 1961 for 
new glasses.  It was noted that he had a small drusen in the 
left eye.  He was given a new prescription for glasses.  He 
went again to the eye clinic in May 1962 for a complaint that 
his vision became "blurred and smoky" for about 2-3 minutes 
a short while earlier.  He said these symptoms were similar 
to those experienced occasionally when he suddenly stood up.  
Examination was unsatisfactory but no gross abnormality was 
noted.  He was seen 2 days later when it was reported that 
that his eyes itched and he had rhinorrhea; the impression 
was hay fever.  In August 1962 he was seen for a complaint of 
loss of vision for approximately 3-5 minutes an hour and a 
half earlier.  It was noted that this was the 2nd occurrence.  
His vision was refracted to 20/20.  His July 1963 service 
separation examination noted normal eyes and endocrine 
system; his urinalysis was negative for sugar; other 
laboratory studies were normal; and his vision was 
correctable to 20/20.  The examination report stated that the 
veteran was being considered for action under AFR 39-17 
(unfitness).  The report also stated that there were no 
physical or mental defects found upon examination sufficient 
to warrant separation under the provisions of AFM 35-4.

Treatment records from Greater Southeast Community Hospital 
show the veteran was treated for a lacerated left forearm in 
July 1983.  The treatment record notes that other medical 
problems included diabetes.  A December 1983 record notes a 
glucose level of 198.

A November 1987 medical record from Guthrie Medical P.C., 
while the veteran was in alcohol rehabilitation, show he was 
seen for a complaint of double vision.  It was reported that 
that he had had diabetes mellitus for 5 years and was on 
insulin since 1984.  The diagnoses were diabetes mellitus, 
diabetic neuropathy, and questionable cataracts.

In December 1989 the veteran applied for service connection 
for disabilities, including pain behind his eyes due to 
venereal disease.

On a February 1990 VA compensation examination, the veteran 
reported that he continued to have blurred vision.  He said 
he had lost the vision in his left eye from a broken vessel 
in the back of his eye; he said he did not know if his 
diabetes was responsible for this condition.  There were no 
pertinent diagnoses.  On the special eye examination, the 
examiner was requested to comment on whether the loss of 
vision in the left eye was due to head trauma or diabetes, 
but the examination report, itself, does not mention 
diabetes, and the diagnosis was deferred.

In March 1990 the RO denied service connection for an eye 
condition due to venereal disease.

The veteran applied to reopen his claim for service 
connection for an eye condition in June 1992.

VA outpatient treatment records in 1992 and 1993 note 
treatment for medical conditions including diabetic 
neuropathy.  In June 1992 it was noted that the veteran had a 
history of diabetes mellitus for 12 years.  

In March 1993 the RO denied the veteran's application to 
reopen his claim for service connection for an eye condition.

In June 1998 the veteran filed a claim for service connection 
for diabetes.  He claimed that his complaints of blurred 
vision and loss of vision in service represented the initial 
manifestations of diabetes.

In an August 1998 letter to the RO, the veteran said that he 
started having severe health problems in 1979 and went to a 
hospital emergency room and found out his blood sugar was at 
800 and was placed on insulin.  He said that he thinks in 
hindsight that he had diabetes since he was a teenager, but 
never had a blood test to determine when the condition began.

II.  Analysis

A.  VCAA

The Secretary's April 2001 motion and the May 2001 Court 
order direct that the Board determine whether there has been 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The companion VA regulation on this 
subject is found at 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 

The early case law from the Court, following enactment of the 
VCAA, was that cases involving almost any VA claim had to be 
remanded to determine the applicability of the VCAA.  See, 
e.g., Holliday v. Principi, 14 Vet.App. 280 (2001).  However, 
the case law has evolved, and the Court has more recently 
recognized that the VCAA does not apply and remands are not 
required in a number of situations, such as when the record 
shows the evidence has already been fully developed and that 
there is no reasonable possibility that further development 
would aid in substantiating a claim.  See, e.g., Wensch v. 
Principi, 15 Vet.App. 362 (2001) (decided after the motion 
and Court order in the instant case).  Nevertheless, the 
Board must address VCAA compliance in the present case 
returned by the Court.  

In brief, the VCAA and companion regulation require that the 
VA notify a claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  In addition, the VCAA and companion regulation 
provide that the VA must make reasonable efforts to obtain 
evidence to substantiate the claim, including obtaining 
identified records and providing a VA examination when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. §  3.159.  

The file shows that the veteran and his representative have 
been actually aware of evidence necessary to substantiate the 
claim for service connection.  If actual knowledge were not 
enough, the VA has repeatedly notified the veteran and his 
representative of evidence required to substantiate the 
claim.  Such notice is found in correspondence, the rating 
decision, and the statement of the case.  The Board concludes 
that the notice provisions of the VCAA and companion 
regulation have been satisfied in this case.  

The file also shows that prior to the filing of the claim for 
service connection for diabetes, a number of pertinent 
records including service medical records were already on 
file.  After the filing of the claim, the RO asked the 
veteran to identify any additional relevant medical records, 
and then the RO made reasonable efforts to obtain them.  
After the Court order in the present case, the Board gave the 
veteran and his representative another opportunity to submit 
any additional evidence and argument, but none was submitted.  
Available medical evidence indicates that diabetes was first 
medically documented many years after service, and there are 
no proven foundation facts which would permit a competent 
medical opinion as to a relationship between the veteran's 
current diabetes and his service.  There is sufficient 
medical evidence to decide the claim, and given the facts 
presented, a current VA examination is not warranted.  See 
38 C.F.R. § 3.159(c)(4).  Based on the entire record, the 
Board finds that relevant evidence has been properly 
developed, and the duty to assist provisions of the VCAA and 
related regulation have been satisfied.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
for diabetes mellitus will be presumed if manifest to a 
compensable degree within one year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Diabetes was not shown during the veteran's 1960-1963 active 
service, within the first year after service (as required for 
presumptive service connection), or for many years later.  
The first contemporaneous record of diabetes is in 1983 and 
the veteran himself recently reported that diabetes was first 
diagnosed in 1979; both scenarios place the onset of diabetes 
many years after service.  The veteran contends however that 
eye symptoms in service represented the initial onset of the 
diabetes that was first shown many years after service.  
However, there is no medical evidence to suggest that the eye 
symptoms in service represented diabetes.  As a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that 
diabetes began many years after the veteran's active duty and 
it was not caused by any incident of service.  The Board 
concludes that diabetes was neither incurred in nor 
aggravated by active service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
diabetes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).






ORDER

Service connection for diabetes is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

